           Case 1:18-cr-00066-RJS Document 52 Filed 10/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

          -v-

 JOSE CABRERA,                                                     18-cr-66 (RJS)
                                                                      ORDER
                                Defendant.



RICHARD J. SULLIVAN, Circuit Judge:

         Because the parties previously agreed that sealing is no longer necessary in this case and

do not request sealing as to any documents, IT IS HEREBY ORDERED THAT any previously

sealed filings in the above-captioned case shall be unsealed.

SO ORDERED.

Dated:          October 8, 2020
                New York, New York
                                                      ___________________________
                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
